Case 2:19-cv-10099-SDW-LDW Document 28 Filed 09/16/19 Page 1 of 2 PageID: 510




 Gregory J. Bevelock
 BEVELOCK & FISHER LLC
 14 Main St., Suite 200
 Madison, NJ 07940
 Tel: (973) 845-2999
 Fax: (973) 845-2797
 gbevelock@bevelocklaw.com
Attorneys for Defendants Sun Pharma
Global FZE, Sun Pharma Global Inc., Sun
Pharmaceutical Industries, Inc., and Sun
Pharmaceutical Industries Limited


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


CELGENE CORPORATION,

              Plaintiff,
                                                  C.A. No. 2:19-cv-10099 (SDW) (LDW)
      v.
                                                  DEFENDANTS’ NOTICE OF MOTION TO
                                                  DISMISS THE COMPLAINT PURSUANT
SUN PHARMA GLOBAL FZE, SUN
                                                  TO FED. R. CIV. P. 12(B)(1) AND 12(B)(6)
PHARMA GLOBAL INC., SUN
PHARMACEUTICAL INDUSTRIES, INC.,
                                                  Motion Day: October 21, 2019
and SUN PHARMACEUTICAL
INDUSTRIES LIMITED,
                                                  Oral Argument Requested
              Defendants.


       PLEASE TAKE NOTICE that on October 21, 2019, or as soon thereafter as counsel can

be heard, the undersigned counsel for defendants, Sun Pharma Global FZE, Sun Pharma Global

Inc., Sun Pharmaceutical Industries, Inc., and Sun Pharmaceutical Industries Limited

(collectively, “Defendants”), shall move before the Honorable Susan D. Wigenton, U.S.D.J., at

the Martin Luther King Building & U.S. Courthouse, 50 Walnut Street, Newark, New Jersey, for

an Order dismissing the April 16, 2019 Complaint of plaintiff, Celgene Corporation, for lack of

subject matter jurisdiction and failure to state a claim upon which relief can be granted pursuant

to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure Order.
Case 2:19-cv-10099-SDW-LDW Document 28 Filed 09/16/19 Page 2 of 2 PageID: 511




       PLEASE TAKE FURTHER NOTICE that in support of this motion, Defendants shall rely

on the accompanying Memorandum of Law and Declaration of Huiya Wu.

       A proposed form of Order is submitted herewith.



    Dated: Sept. 16, 2019                        Respectfully Submitted,

                                                 s/ Gregory J. Bevelock
    OF COUNSEL:                                  Gregory J. Bevelock
                                                 BEVELOCK & FISHER LLC
    Huiya Wu (to be admitted pro hac vice)       14 Main St., Suite 200
    HWu@goodwinlaw.com                           Madison, NJ 07940
    Keith Zullow (to be admitted pro hac vice)   Tel: (973) 845-2999
    KZullow@goodwinlaw.com                       Fax: (973) 845-2797
    GOODWIN PROCTER LLP                          gbevelock@bevelocklaw.com
    620 Eighth Ave.                              Attorneys for Defendants Sun Pharma
    New York, NY 100018                          Global FZE, Sun Pharma Global Inc.,
                                                 Sun Pharmaceutical Industries, Inc.,
                                                 and Sun Pharmaceutical Industries
                                                 Limited
